Title: From Thomas Jefferson to Henry Dearborn, 14 July 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne 
                     
                     Sunday July 14. 05.
                  
                  I have left Lewis’s large map with a servt. to be carried to your office tomorrow morning. it is the 29. half sheets which contain very accurately his survey of the river & no more. mr King being with me this morning I gave them to him to be reduced to a scale of 20. miles to the inch for engraving.
                  Mr. Pringle has declined the place of Attorney general, it is therefore now in my power to propose it again to J. T. Mason, whom I had rather have than any other; and perhaps by this time he may have found the country not quite so paradisaical as he expected. but he is not come, & I go tomorrow at day light. will you be so good as to see him when he comes & to press it on him. I will not write to Brackenridge till I shall have recieved an answer from you.   mr Madison tells me that mrs Dearborne & yourself have a thought of travelling our way this fall. I hope you will give us at Monticello a just share of the time you can be in that quarter. we will ensure mrs. Dearborne against agues & fevers, bilious fevers &c. Affectionate salutations.
               